UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period :	September 1, 2013 — August 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamEmerging MarketsEquity Fund Annual report8 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 25 Federal tax information 51 Shareholder meeting results 52 About the Trustees 53 Officers 55 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has continued to climb this year. With a better-than-expected second-quarter earnings season, the S&P 500 Index was up 8.34% for the first nine months of 2014. This benchmark eclipsed the 2000 level for the first time in late August — one of many record highs set year to date. Government bonds, including municipal bonds, and other fixed-income securities have also performed well, particularly as interest rates have remained steady and even declined from historically low levels. In the United States, economic indicators have gradually improved. Notably, second-quarter GDP expanded at a seasonally adjusted annual rate of 4.6%, according to a revised estimate released by the Bureau of Economic Analysis. In addition, the unemployment rate has steadily declined, and data show that the housing and manufacturing sectors are gaining strength. World markets have lagged, however. Geopolitical risk has increased in the Middle East and Eastern Europe, although there has been little negative impact on oil and commodity prices to date. In Europe, a sputtering recovery ground to a halt in the second quarter. The European Central Bank has responded by cutting interest rates further and announcing asset- and bond-buying programs to help lift the region out of its economic doldrums. As U.S. markets enter the fourth quarter on a high note and geopolitical concerns continue, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees October 10, 2014 Performance snapshot Annualized total return (%) comparison as of 8/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Emerging Markets Equity Fund Interview with your fund’s portfolio manager Daniel J. Graña, CFA After a period of negative performance in 2013, emerging-market stocks rallied in 2014, which made for a volatile fiscal year ended August 31, 2014, characterized by drastic market swings. What factors drove these fluctuations? Even before the fund’s fiscal year began, we knew that emerging markets would likely experience volatile conditions as a result of elections that were to occur in a number of countries in 2014. In addition, we anticipated that economic policy decisions, particularly the timing of U.S. monetary policy “tapering,” could amplify market swings up and down. In addition to these “known unknowns,” certain events that we could not anticipate, particularly the crisis in Ukraine and the worsening sanction war between Russia and the West, added to the volatility that has beset emerging markets during the fund’s fiscal year. As for the rally itself, it appears to be widely believed that the days of growth and earnings downgrades in emerging markets are over. A portion of the rally can also be attributed to the belief that the U.S. Federal Reserve will need to keep interest rates lower for longer than expected. When the Fed does move to tighten rates, however, I think that will only pose a short-lived obstacle to continued strength in emerging markets. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Emerging Markets Equity Fund     5 In this context, the fund outperformed its benchmark, the MSCI Emerging Markets Index (ND), for the year. What led to this result? Our stock selection paid off for the fund during the period, as our research helped us choose stocks that performed well through the volatility and also helped us avoid many stocks that declined. Across most countries in which the fund invests — including Russia, where stocks tended to suffer — our exposures contributed positively to benchmark-relative results, as did our exposures in most sectors. Having an underweight relative to the benchmark to the materials sector, in particular, gave a lift to relative performance, as did our stock selection within the sector. As for emerging-market election cycles, what were some of the key results and their investment implications? In India, the newly elected Prime Minister, Narendra Modi, has created high hopes for his reform agenda, which led to a strong market rally during the period. We think the market rally is overdone, however, and that expectations are too high for the market. The pace of fiscal reforms, for example, is too slow and cautious, in our estimation, and has led us to maintain a neutral position on Indian stocks relative to the benchmark. In Indonesia, the President-elect, Joko Widodo — known by his abbreviated name, Jokowi — will be sworn into office in October. Unlike India, we think expectations for Indonesian economic reforms and their market consequences are too low. In other words, we believe Modi will have to work harder and introduce more far-reaching reforms in India than will Jokowi in Indonesia in order to produce market results of similar scope. For this reason, we are more positive on the prospects for Indonesian markets relative to those of India. Global composition Allocations are shown as a percentage of the fund’s net assets as of 8/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6     Emerging Markets Equity Fund “Stronger U.S. growth and the beginning of interest-rate tightening have historically functioned as a sweet spot for emerging markets.” Daniel Graña In Brazil, growing uncertainty over the outcome of the presidential election — which will be decided in a runoff in late October — contributed to market volatility. With a variety of stocks tracking the political headlines, we believe this argued for a cautious approach where the fund’s exposures were not thoroughly dependent on one political outcome versus another. How did economic policy decision making progress in China? The double-edged sword of the Chinese government’s anti-corruption campaign led to some slowdowns in global luxury markets, while a variety of other economic reforms have yet to be implemented. In general, economic data from China disappointed investors during the period, leading to assumptions that the country may have to stretch to meet its growth targets and to continue staving off the potential for a negative credit event associated with its real estate markets. How did frontier-market exposures work for the fund? Frontier markets are effectively pre-emerging markets at an early stage of economic and/or political development. We find that these markets, on average, offer higher growth potential than emerging markets and are less correlated than emerging markets to developed-market growth patterns. Because of the relative newness and attendant risks of these markets, however, we are highly selective in our approach. Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Emerging Markets Equity Fund     7 Two countries in which the fund has invested for some time, Qatar and United Arab Emirates, were upgraded to emerging-market status in May2014 by Morgan Stanley Capital International, the entity that created and maintains the fund’s benchmark index. Stocks in both of these countries had strong runs leading up to their inclusion in the index, and they continued to perform well through period-end, helping the fund’s relative results. Other markets that fall into the frontier category that also contributed positively to performance during the period included Saudi Arabia, Nigeria, and Vietnam. Which stocks were standout performers during the period? Taiwan-based Inotera Memories was the top contributor to the fund’s relative results. As a maker of dynamic random access memory — or DRAM — products that are used across the spectrum of computer hardware, mobile devices, and other electronics, the company has benefited from stronger market demand and a better pricing environment. We trimmed the fund’s overweight position in the stock during the period on the belief that the nearer-term cyclical improvements in this industry have largely run their course. Estacio Participacoes, a Brazilian education-services company, was the second-largest contributor to relative results. In recent years, the government has been a partner to education companies like Estacio, particularly by expanding financing for students’ college and professional-school education. Regardless of who wins the upcoming presidential election in Brazil, we think Estacio stands to benefit from the government’s push to invest in education, as this is a popular area of national interest and an area that has historically been underfunded. Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Emerging Markets Equity Fund The stock of Pegatron, a Taiwanese electronics company, was the third-largest contributor during the period. A major supplier to Apple, Pegatron benefited from iPhone sales and expected future sales of iPhone 6. Which stocks or strategies detracted most from returns? Our decision to keep an underweight position in Petroleo Brasileiro, the Brazilian state-run oil and gas company, detracted from relative results. In our view, the Brazilian government was mismanaging the company by requiring, among other things, that it lower its gas and diesel prices. What changed during the period, however, was the perception that a newly elected government could reverse much of the damage caused by these national service requirements, and the stock rebounded on this expectation. Our benchmark-relative underweight position in Hon Hai Precision was the second-largest detractor from relative results. The company boosted its profits on the strength of its participation in the production of Apple’s new iPhone. Hon Hai, a Taiwan-based company that makes so-called “3C” electronics for computers, communication devices, and other consumer electronics, has made billions of dollars assembling iPhones and iPads, but it also assembles devices such as Hewlett-Packard computers, Sony PlayStations, and Nokia phones. Based on our outlook for the company, we sold the stock by period-end. As with Petroleo Brasileiro and Hon Hai, we underweighted the stock of Chinese petrochemical company CNOOC, which performed well. Perceptions of CNOOC’s growth profile improved during the period, but we maintained a less optimistic outlook for the company and sold the stock. What is your outlook for emerging-market stocks? When the U.S. Fed finally signals that an interest-rate hike is imminent, I think the emerging markets will pause in their advance, but only briefly. Stronger U.S. growth and the beginning of interest-rate tightening have historically functioned as a sweet spot for emerging markets. When interest rates and inflation start to constrain growth in the United States — a stage in the economic cycle that is still very much down the road, in my view — then emerging markets may be at a higher risk of underperformance. Until then, macroeconomic factors appear to create a positive environment for emerging markets in the months ahead. With respect to politics, the run-ups to elections tend to carry binary outcomes that can have drastically different implications for emerging-market economies and stocks. Because of the uncertainties involved, it is important to tread carefully and avoid overexposing the fund to one political outcome versus another. In addition, we are closely monitoring fiscal-reform developments in countries where elections have already occurred. In our view, we stand at a crossroads in a broad swath of emerging-market countries, and time will tell how policy changes will determine economic performance. Thank you, Daniel, for this update on the fund. Emerging Markets Equity Fund     9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Daniel J. Graña has an M.B.A. from Northwestern University Kellogg School of Management and two B.S. degrees from the Massachusetts Institute of Technology. Dan joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS A pledge two years ago by the European Central Bank (ECB) to “do whatever it takes” to save the euro is reflected in a landmark decision made early this September. The ECB instituted a bond-buying program that earmarked upward of €700 billion, or $906 billion, aimed at jump-starting lending activity and, ultimately, at reigniting Europe’s decelerating economic recovery. In addition, the ECB slashed its main refinancing rate to a record low of 0.05% and drove its deposit rate deeper into negative territory. This means banks will now pay an even greater premium for parking money at the ECB for short periods of time rather than lending it to businesses. The new measures also seek to lift the eurozone’s historically low inflation rate to its target of 2%. Still, skeptics fear that more intensive fiscal and structural reforms among the 18-nation euro currency bloc will be needed to stimulate a long-term European economic recovery. 10     Emerging Markets Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Life of fund 37.17% 29.28% 31.27% 30.27% 31.26% 31.26% 33.20% 28.54% 35.06% 39.20% Annualaverage 5.48  4.43  4.70  4.57  4.70  4.70  4.96  4.33  5.21  5.74  5 years 32.91  25.27  28.07  26.07  28.06  28.06  29.70  25.16  31.26  34.49  Annualaverage 5.86  4.61  5.07  4.74  5.07  5.07  5.34  4.59  5.59  6.11  3 years 12.31  5.85  9.76  6.83  9.77  9.77  10.54  6.67  11.37  13.06  Annualaverage 3.94  1.91  3.15  2.23  3.16  3.16  3.40  2.17  3.66  4.18  1 year 22.46  15.42  21.40  16.40  21.45  20.45  21.73  17.47  21.98  22.59  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Emerging Markets Equity Fund     11 Comparative index returns For periods ended 8/31/14 MSCI Emerging Markets Index (ND) Lipper Emerging Markets Funds category average* Life of fund 62.11%    61.31%    Annual average 8.50     8.26     5 years 46.26     44.08     Annual average 7.90     7.47     3 years 13.63     13.23     Annual average 4.35     4.07     1 year 19.98     18.93     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 8/31/14, there were 658, 476, 320, and 279 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 9/29/08 to 8/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $13,127 ($13,027 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $13,126 and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,854. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,506 and $13,920, respectively. 12     Emerging Markets Equity Fund Fund price and distribution information For the 12-month period ended 8/31/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.038 — — — $0.020 $0.060 Capital gains — Total $0.038 — — — $0.020 $0.060 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue 8/31/13 $8.96 $9.51 $8.69 $8.67 $8.79 $9.11 $8.88 $9.06 8/31/14 10.93 11.60 10.55 10.53 10.70 11.09 10.81 11.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Life of fund 28.76% 21.36% 23.19% 23.19% 23.16% 23.16% 25.11% 20.73% 26.94% 30.88% Annualaverage 4.30  3.28  3.53  3.53  3.53  3.53  3.80  3.19  4.05  4.58  5 years 13.15  6.64  9.01  7.26  8.99  8.99  10.43  6.56  11.84  14.71  Annualaverage 2.50  1.29  1.74  1.41  1.74  1.74  2.00  1.28  2.26  2.78  3 years 33.29  25.63  30.41  27.41  30.32  30.32  31.38  26.78  32.36  34.30  Annualaverage 10.05  7.90  9.25  8.41  9.23  9.23  9.52  8.23  9.79  10.33  1 year 6.84  0.70  6.11  1.11  6.12  5.12  6.46  2.74  6.72  7.21  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Emerging Markets Equity Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/13* 1.55% 2.30% 2.30% 2.05% 1.80% 1.30% Total annual operating expenses for the fiscal year ended 8/31/13 1.83% 2.58% 2.58% 2.33% 2.08% 1.58% Annualized expense ratio for the six-month period ended 8/31/14† 1.55% 2.30% 2.30% 2.05% 1.80% 1.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/14. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Includes a decrease of 0.03% from annualizing the performance fee adjustment for the six months ended 8/31/14. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2014, to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $8.21 $12.16 $12.15 $10.84 $9.52 $6.88 Ending value (after expenses) $1,100.70 $1,096.70 $1,095.70 $1,097.40 $1,098.60 $1,100.70 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     Emerging Markets Equity Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2014, use the following calculation method. To find the value of your investment on March 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.88 $11.67 $11.67 $10.41 $9.15 $6.61 Ending value (after expenses) $1,017.39 $1,013.61 $1,013.61 $1,014.87 $1,016.13 $1,018.65 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Emerging Markets Equity Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     Emerging Markets Equity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on FormN-Q. Shareholders may obtain the fund’s FormN-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2014, Putnam employees had approximately $498,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Emerging Markets Equity Fund     17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18     Emerging Markets Equity Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2014. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being Emerging Markets Equity Fund     19 provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 20     Emerging Markets Equity Fund In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2013. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable Emerging Markets Equity Fund     21 compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment 22     Emerging Markets Equity Fund benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Emerging Markets Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 4th Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2013, there were 600, 390 and 300 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year period ended December 31, 2013 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the three-year period was due in significant part to the fund’s poor relative performance in 2011. They noted Putnam Management’s view that the fund’s underperformance in the first half of 2011 was largely due to its overweight exposure to China, where concerns about inflation and the possibility of a so-called “hard landing” for the Chinese economy led Chinese stocks to underperform, and that the fund’s underperformance in the second half of 2011 was largely due to its emphasis on investments in stocks that typically perform well when the economy is in an expansionary phase, which did not perform as well as defensive stocks during that period. The Trustees considered that, although the fund had not performed well in 2011, the fund’s performance over the one-year period ended December 31, 2013 had been favorable and noted that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage Emerging Markets Equity Fund     23 allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24     Emerging Markets Equity Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Emerging Markets Equity Fund     25 Report of Independent Registered Public Accounting Firm The Board of Trustees and ShareholdersPutnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Emerging Markets Equity Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Emerging Markets Equity Fund as of August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsOctober 10, 2014 26     Emerging Markets Equity Fund The fund’s portfolio 8/31/14 COMMON STOCKS (92.5%)* Shares Value Aerospace and defense (0.6%) Embraer SA ADR (Brazil) 7,128 $276,210 276,210 Auto components (3.1%) Apollo Tyres, Ltd. (India) 79,902 217,663 Delphi Automotive PLC (United Kingdom) 3,739 260,160 Hota Industrial Manufacturing Co., Ltd. (Taiwan) 141,000 257,088 Hyundai Mobis Co., Ltd. (South Korea) 2,079 602,817 1,337,728 Automobiles (1.4%) Hyundai Motor Co. (South Korea) 2,668 613,091 613,091 Banks (14.7%) Alpha Bank A.E. (Greece) † 365,861 320,162 Banco Bradesco SA ADR (Brazil) 28,549 520,734 Bank Mandiri (Persero) Tbk PT (Indonesia) 475,700 421,918 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 239,200 225,959 China Construction Bank Corp. (China) 734,000 545,524 Credicorp, Ltd. (Peru) 3,344 518,554 CTBC Financial Holding Co., Ltd. (Taiwan) 668,000 486,074 Dubai Islamic Bank PJSC (United Arab Emirates) † 294,403 625,989 Grupo Financiero Banorte SAB de CV (Mexico) 102,525 722,793 Industrial & Commercial Bank of China, Ltd. (China) 742,000 492,110 Itau Unibanco Holding SA ADR (Preference) (Brazil) 47,346 852,228 Philippine National Bank (Philippines) † 165,370 331,119 Qatar National Bank SAQ (Qatar) † 5,314 294,801 6,357,965 Building products (0.4%) Sung Kwang Bend Co., Ltd. (South Korea) 10,342 179,005 179,005 Capital markets (0.5%) Noah Holdings, Ltd. ADR (China) † 15,812 241,449 241,449 Chemicals (1.2%) PTT Global Chemical PCL (Thailand) 121,200 237,163 UPL, Ltd. (India) 50,505 263,095 500,258 Commercial services and supplies (0.9%) Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 23,653 401,525 401,525 Construction and engineering (7.0%) China Railway Group, Ltd. (China) 641,000 331,664 China Singyes Solar Technologies Holdings, Ltd. (China) 190,000 315,275 China WindPower Group, Ltd. (China) † 4,000,000 366,449 Hyundai Engineering & Construction Co., Ltd. (South Korea) 5,344 336,783 IRB Infrastructure Developers, Ltd. (India) 84,705 351,006 Mota-Engil SGPS SA (Portugal) 57,564 354,885 Pembangunan Perumahan Persero Tbk PT (Indonesia) 1,455,700 306,758 Sound Global, Ltd. (China) † 297,000 306,579 Surya Semesta Internusa Tbk PT (Indonesia) 4,974,600 344,469 3,013,868 Emerging Markets Equity Fund     27 COMMON STOCKS (92.5%)* cont. Shares Value Construction materials (1.3%) Cemex SAB de CV ADR (Mexico) 21,399 $283,109 Siam Cement PCL (The) NVDR (Thailand) 19,800 272,761 555,870 Consumer finance (1.4%) Bajaj Finance, Ltd. (India) 4,386 178,635 Compartamos SAB de CV (Mexico) 208,216 448,062 626,697 Diversified consumer services (1.8%) Estacio Participacoes SA (Brazil) 34,938 464,019 Kroton Educacional SA (Brazil) 10,062 301,388 765,407 Diversified financial services (1.6%) Chailease Holding Co., Ltd. (Taiwan) 173,200 468,194 FirstRand, Ltd. (South Africa) 52,740 213,853 682,047 Electric utilities (1.0%) Power Grid Corp. of India, Ltd. (India) 86,831 184,881 Tenaga Nasional Bhd (Malaysia) 68,100 267,474 452,355 Electronic equipment, instruments, and components (0.5%) Hollysys Automation Technologies, Ltd. (China) † 9,131 201,521 201,521 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 190,400 335,359 SPT Energy Group, Inc. (China) 724,000 368,070 703,429 Food and staples retail (1.9%) Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 12,314 626,659 Puregold Price Club, Inc. (Philippines) 254,600 211,388 838,047 Food products (1.9%) Daesang Corp. (South Korea) 6,893 375,939 Sao Martinho SA (Brazil) 12,178 246,933 Ulker Biskuvi Sanayi AS (Turkey) 24,215 179,246 802,118 Gas utilities (0.6%) China Resources Gas Group, Ltd. (China) 98,000 285,147 285,147 Health-care providers and services (0.6%) China Pioneer Pharma Holdings, Ltd. (China) 340,000 263,663 263,663 Hotels, restaurants, and leisure (2.4%) Grand Korea Leisure Co., Ltd. (South Korea) 8,799 392,243 Home Inns & Hotels Management, Inc. ADR (China) † 7,748 259,248 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 8,216 233,006 Paradise Entertainment, Ltd. (Hong Kong) 328,000 170,136 1,054,633 Household durables (1.5%) MRV Engenharia e Participacoes SA (Brazil) 54,746 223,044 Steinhoff International Holdings, Ltd. (South Africa) 83,951 413,291 636,335 28     Emerging Markets Equity Fund COMMON STOCKS (92.5%)* cont. Shares Value Independent power and renewable electricity producers (1.0%) China Power New Energy Development Co., Ltd. (China) † 3,700,000 $262,579 China Resources Power Holdings Co., Ltd. (China) 58,000 175,496 438,075 Insurance (4.8%) Bajaj Finserv, Ltd. (India) 13,514 234,580 Cathay Financial Holding Co., Ltd. (Taiwan) 258,335 440,778 China Life Insurance Co., Ltd. Class H (China) 116,000 333,030 China Pacific Insurance (Group) Co., Ltd. (China) 65,200 244,814 Liberty Holdings, Ltd. (South Africa) 32,662 399,860 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 14,180 191,593 Powszechny Zaklad Ubezpieczen SA (Poland) 1,511 221,252 2,065,907 Internet and catalog retail (0.5%) Bigfoot GmbH (acquired 8/2/13, cost $87,928) (Private) (Brazil) †ΔΔF 4 56,551 Ctrip.com International, Ltd. ADR (China) † 2,400 154,008 210,559 Internet software and services (4.2%) Baidu, Inc. ADR (China) † 1,480 317,490 Naver Corp. (South Korea) 289 218,898 Qihoo 360 Technology Co., Ltd. ADR (China) † 2,497 219,312 Tencent Holdings, Ltd. (China) 51,800 845,504 Yandex NV Class A (Russia) † 8,085 229,857 1,831,061 IT Services (1.0%) HCL Technologies, Ltd. (India) 16,639 447,166 447,166 Life sciences tools and services (0.8%) WuXi PharmaTech Cayman, Inc. ADR (China) † 8,947 331,218 331,218 Machinery (0.1%) Mota-Engil Africa (Rights) (Portugal) †F 32,166 36,390 36,390 Media (2.3%) CJ CGV Co., Ltd. (South Korea) 5,870 298,725 Naspers, Ltd. Class N (South Africa) 4,232 537,824 TVN SA (Poland) 34,721 151,981 988,530 Metals and mining (0.7%) Mining and Metallurgical Co. GMK Norilsk Nickel OJSC ADR (Russia) 14,655 286,798 286,798 Oil, gas, and consumable fuels (5.3%) Adaro Energy Tbk PT (Indonesia) 2,047,500 230,174 China Petroleum & Chemical Corp. (China) 260,000 263,689 Genel Energy PLC (United Kingdom) † 13,431 193,877 Lukoil OAO ADR (Russia) 7,474 416,676 Oil & Natural Gas Corp., Ltd. (India) 69,043 494,952 Petroleo Brasileiro SA ADR (Preference) (Brazil) 17,196 357,849 Sasol, Ltd. (South Africa) 5,525 320,262 2,277,479 Personal products (0.5%) Grape King Bio, Ltd. (Taiwan) 53,000 234,941 234,941 Emerging Markets Equity Fund     29 COMMON STOCKS (92.5%)* cont. Shares Value Pharmaceuticals (0.9%) Glenmark Pharmaceuticals, Ltd. (India) 33,110 $391,176 391,176 Real estate management and development (1.2%) Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 4,906,500 260,058 Emaar Properties PJSC (United Arab Emirates) † 91,264 254,681 514,739 Semiconductors and semiconductor equipment (10.5%) Advanced Semiconductor Engineering, Inc. (Taiwan) 411,000 512,195 Inotera Memories, Inc. (Taiwan) † 231,000 377,909 Lextar Electronics Corp. (Taiwan) 383,000 429,250 Powertech Technology, Inc. (Taiwan) 155,000 294,023 Samsung Electronics Co., Ltd. (South Korea) 1,312 1,596,734 SK Hynix, Inc. (South Korea) † 14,423 645,795 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 165,889 688,186 4,544,092 Specialty retail (2.9%) Baoxin Auto Group, Ltd. (China) 254,500 188,821 China ZhengTong Auto Services Holdings, Ltd. (China) 591,000 315,706 FF Group (Greece) † 6,020 249,164 Fourlis Holdings SA (Greece) † 32,931 215,916 Kolao Holdings (South Korea) 14,830 278,625 1,248,232 Technology hardware, storage, and peripherals (1.6%) Casetek Holdings, Ltd. (Taiwan) 53,000 320,938 Pegatron Corp. (Taiwan) 186,000 394,520 715,458 Textiles, apparel, and luxury goods (0.4%) Compagnie Financiere Richemont SA ADR (Switzerland) 15,984 152,089 152,089 Thrifts and mortgage finance (0.6%) Housing Development Finance Corp., Ltd. (HDFC) (India) 15,028 266,111 266,111 Water utilities (0.7%) China Water Affairs Group, Ltd. (China) 806,000 290,158 290,158 Wireless telecommunication services (4.6%) China Mobile, Ltd. (China) 61,500 764,976 MTN Group, Ltd. (South Africa) 35,979 813,067 SK Telecom Co., Ltd. (South Korea) 1,522 409,790 1,987,833 Total common stocks (cost $34,966,278) $40,046,380 WARRANTS (3.0%)* Expiration date Strikeprice Warrants Value Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 $0.00 485,836 $89,526 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00 17,576 197,650 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00 72,265 251,414 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/2/17 0.00 7,218 256,625 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 33,147 372,621 Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00 995,205 150,882 Total warrants (cost $1,144,438) $1,318,718 30     Emerging Markets Equity Fund INVESTMENT COMPANIES (1.3%)* Shares Value iShares MSCI Taiwan ETF (Taiwan) 13,139 $216,925 Market Vectors Vietnam ETF (Vietnam) 15,073 348,186 Total investment companies (cost $496,767) $565,111 PURCHASED OPTIONSOUTSTANDING (0.1%)* Expiration date/strike price Contract amount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$42.00 $360,250 $19,515 Market Vectors Russia ETF (Put) Sep-14/21.00 121,436 11,265 Total purchased options outstanding (cost $228,658) $30,780 SHORT-TERM INVESTMENTS (2.2%)* Shares Value Putnam Short Term Investment Fund 0.04%L 963,038 $963,038 Total short-term investments (cost $963,038) $963,038 TOTAL INVESTMENTS Total investments (cost $37,799,179) $42,924,027 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $43,284,871. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $56,551, or 0.1% of net assets. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,311,504 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Emerging Markets Equity Fund     31 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 20.2% South Korea 14.3  Taiwan 11.9  Brazil 10.1  India 7.1  South Africa 6.3  Indonesia 4.2  Mexico 3.4  United States 2.3  Russia 2.2  United Arab Emirates 2.1  Greece 1.8  Saudi Arabia 1.5  Philippines 1.2  Peru 1.2  Thailand 1.2  United Kingdom 1.1  Kuwait 1.0  Hong Kong 0.9  Portugal 0.9  Poland 0.9  Vietnam 0.8  Singapore 0.8  Qatar 0.7  Malaysia 0.6  Nigeria 0.6  Turkey 0.4  Switzerland 0.3  Total 100.0% WRITTEN OPTIONS OUTSTANDING at 8/31/14 (premiums $164,614) Expiration date/strike price Contractamount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$41.00 $360,250 $8,203 Market Vectors Russia ETF (Call) Sep-14/24.00 54,646 33,908 Market Vectors Russia ETF (Put) Sep-14/19.00 121,436 6,072 Total $48,183 32     Emerging Markets Equity Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,950,053 $— $56,551 Consumer staples 1,875,106 — — Energy 2,980,908 — — Financials 10,754,915 — — Health care 986,057 — — Industrials 3,870,608 — 36,390 Information technology 7,739,298 — — Materials 1,342,926 — — Telecommunication services 1,987,833 — — Utilities 1,465,735 — — Total common stocks 39,953,439 — 92,941 Investment companies 565,111 — — Purchased options outstanding — 30,780 — Warrants — 1,318,718 — Short-term investments 963,038 — — Totals by level $41,481,588 $1,349,498 $92,941 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(48,183) $— Totals by level $— $(48,183) $— *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund     33 Statement of assets and liabilities 8/31/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $36,836,141) $41,960,989 Affiliated issuers (identified cost $963,038) (Note 5) 963,038 Cash 43,602 Foreign currency (cost $246,303) (Note 1) 246,937 Dividends, interest and other receivables 55,042 Receivable for shares of the fund sold 156,977 Receivable for investments sold 937,175 Prepaid assets 11,867 Total assets 44,375,627 LIABILITIES Payable for investments purchased 845,368 Payable for shares of the fund repurchased 31,104 Payable for compensation of Manager (Note 2) 9,631 Payable for custodian fees (Note 2) 12,881 Payable for investor servicing fees (Note 2) 6,135 Payable for Trustee compensation and expenses (Note 2) 5,493 Payable for administrative services (Note 2) 137 Payable for distribution fees (Note 2) 17,008 Written options outstanding, at value (premiums $164,614) (Notes 1 and 3) 48,183 Other accrued expenses 114,816 Total liabilities 1,090,756 Net assets $43,284,871 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $43,888,522 Undistributed net investment income (Note 1) 226,462 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,034,622) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,204,509 Total — Representing net assets applicable to capital shares outstanding $43,284,871 (Continued on next page) The accompanying notes are an integral part of these financial statements. 34     Emerging Markets Equity Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($28,670,947 divided by 2,624,188 shares) $10.93 Offering price per class A share (100/94.25 of $10.93)* $11.60 Net asset value and offering price per class B share ($2,064,147 divided by 195,705 shares)** $10.55 Net asset value and offering price per class C share ($2,857,750 divided by 271,451 shares)** $10.53 Net asset value and redemption price per class M share ($493,043 divided by 46,082 shares) $10.70 Offering price per class M share (100/96.50 of $10.70)* $11.09 Net asset value, offering price and redemption price per class R share ($601,911 divided by 55,660 shares) $10.81 Net asset value, offering price and redemption price per class Y share ($8,597,073 divided by 778,467 shares) $11.04 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund     35 Statement of operations Year ended 8/31/14 INVESTMENT INCOME Dividends (net of foreign tax of $92,951) $763,358 Interest (including interest income of $555 from investments in affiliated issuers) (Note 5) 559 Total investment income 763,917 EXPENSES Compensation of Manager (Note 2) 342,016 Investor servicing fees (Note 2) 85,300 Custodian fees (Note 2) 51,865 Trustee compensation and expenses (Note 2) 2,308 Distribution fees (Note 2) 118,432 Administrative services (Note 2) 982 Auditing and tax fees 62,610 Blue sky expense 66,833 Other 38,183 Fees waived and reimbursed by Manager (Note 2) (144,429) Total expenses 624,100 Expense reduction (Note 2) (12,329) Net expenses 611,771 Net investment income 152,146 Net realized gain on investments (Notes 1 and 3) 2,346,287 Net realized loss on foreign currency transactions (Note 1) (41,001) Net realized loss on written options (Notes 1 and 3) (23,693) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 768 Net unrealized appreciation of investments (net of foreign tax of $37,008) and written options during the year 5,235,760 Net gain on investments 7,518,121 Net increase in net assets resulting from operations $7,670,267 The accompanying notes are an integral part of these financial statements. 36     Emerging Markets Equity Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/14 Year ended 8/31/13 Operations: Net investment income $152,146 $165,973 Net realized gain on investments and foreign currency transactions 2,281,593 1,336,794 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 5,236,528 (375,995) Net increase in net assets resulting from operations 7,670,267 1,126,772 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (103,193) (109,909) Class M — (149) Class R (649) (755) Class Y (38,439) (45,126) Redemption fees (Note 1) — 1,392 Increase from capital share transactions (Note 4) 1,550,970 1,381,909 Total increase in net assets 9,078,956 2,354,134 NET ASSETS Beginning of year 34,205,915 31,851,781 End of year (including undistributed net investment income of $226,462 and $133,507, respectively) $43,284,871 $34,205,915 The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund     37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c,d Ratio of net investment income (loss) to average netassets (%)c Portfolio turnover (%) Class A August 31, 2014 $8.96 .04 1.97 2.01 (.04) — (.04) — — $10.93 22.46 $28,671 1.55 .44 125 August 31, 2013 8.68 .05 .28 .33 (.05) — (.05) —e — 8.96 3.71 23,617 1.54 .52 157 August 31, 2012 11.00 .08 (1.40) (1.32) (.03) (.98) (1.01) —e .01f 8.68 (11.57) 23,060 1.54 .84 89 August 31, 2011 11.19 .04 .57 .61 — (.80) (.80) —e — 11.00 4.65 36,188 1.67 .36 145 August 31, 2010 10.32 .04 1.31 1.35 (.05) (.43) (.48) —e — 11.19 13.09 27,796 1.77 .31 212 Class B August 31, 2014 $8.69 (.03) 1.89 1.86 — $10.55 21.40 $2,064 2.30 (.34) 125 August 31, 2013 8.44 (.02) .27 .25 — — — —e — 8.69 2.96 2,118 2.29 (.21) 157 August 31, 2012 10.80 .02 (1.38) (1.36) (.03) (.98) (1.01) —e .01f 8.44 (12.19) 2,119 2.29 .17 89 August 31, 2011 11.07 (.05) .58 .53 — (.80) (.80) —e — 10.80 3.95 2,446 2.42 (.41) 145 August 31, 2010 10.25 (.06) 1.31 1.25 —e (.43) (.43) —e — 11.07 12.25 2,194 2.52 (.49) 212 Class C August 31, 2014 $8.67 (.03) 1.89 1.86 — $10.53 21.45 $2,858 2.30 (.31) 125 August 31, 2013 8.42 (.02) .27 .25 — — — —e — 8.67 2.97 2,163 2.29 (.17) 157 August 31, 2012 10.78 .02 (1.38) (1.36) (.03) (.98) (1.01) —e .01f 8.42 (12.23) 1,927 2.29 .17 89 August 31, 2011 11.05 (.04) .57 .53 — (.80) (.80) —e — 10.78 3.96 2,279 2.42 (.31) 145 August 31, 2010 10.25 (.04) 1.29 1.25 (.02) (.43) (.45) —e — 11.05 12.22 1,295 2.52 (.34) 212 Class M August 31, 2014 $8.79 (.01) 1.92 1.91 — $10.70 21.73 $493 2.05 (.06) 125 August 31, 2013 8.52 .01 .26 .27 —e — —e —e — 8.79 3.20 455 2.04 .08 157 August 31, 2012 10.87 .04 (1.39) (1.35) (.03) (.98) (1.01) —e .01f 8.52 (12.01) 437 2.04 .46 89 August 31, 2011 11.11 (.02) .58 .56 — (.80) (.80) —e — 10.87 4.22 433 2.17 (.13) 145 August 31, 2010 10.27 (.02) 1.31 1.29 (.02) (.43) (.45) —e — 11.11 12.59 362 2.27 (.20) 212 Class R August 31, 2014 $8.88 .03 1.92 1.95 (.02) — (.02) — — $10.81 21.98 $602 1.80 .31 125 August 31, 2013 8.62 .04 .26 .30 (.04) — (.04) —e — 8.88 3.43 278 1.79 .42 157 August 31, 2012 10.95 .08 (1.41) (1.33) (.03) (.98) (1.01) —e .01f 8.62 (11.72) 177 1.79 .84 89 August 31, 2011 11.16 .04 .55 .59 — (.80) (.80) —e — 10.95 4.48 73 1.92 .31 145 August 31, 2010 10.29 .02 1.29 1.31 (.01) (.43) (.44) —e — 11.16 12.81 22 2.02 .20 212 Class Y August 31, 2014 $9.06 .07 1.97 2.04 (.06) — (.06) — — $11.04 22.59 $8,597 1.30 .73 125 August 31, 2013 8.78 .08 .27 .35 (.07) — (.07) —e — 9.06 3.94 5,576 1.29 .85 157 August 31, 2012 11.08 .11 (1.41) (1.30) (.03) (.98) (1.01) —e .01f 8.78 (11.28) 4,132 1.29 1.14 89 August 31, 2011 11.23 .07 .58 .65 — (.80) (.80) —e — 11.08 5.01 5,550 1.42 .60 145 August 31, 2010 10.35 .07 1.30 1.37 (.06) (.43) (.49) —e — 11.23 13.29 3,990 1.52 .59 212 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Emerging Markets Equity Fund Emerging Markets Equity Fund 39 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets August 31, 2014 0.37% August 31, 2013 0.28 August 31, 2012 0.18 August 31, 2011 0.15 August 31, 2010 0.46 d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 40     Emerging Markets Equity Fund Notes to financial statements 8/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2013 through August 31, 2014. Putnam Emerging Markets Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of emerging market companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that it believes will cause the stock price to rise. Emerging markets include countries in the MSCI Emerging Markets Index or that Putnam Management considers to be emerging markets based on Putnam Management’s evaluation of their level of economic development or the size and experience of their securities markets. The fund invests significantly in small and midsize companies. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no Emerging Markets Equity Fund     41 sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks and to gain exposure to securities. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased 42     Emerging Markets Equity Fund options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,715 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the Emerging Markets Equity Fund     43 accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At August 31, 2014, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $2,068,627 $3,824,391 $5,893,018 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on passive foreign investment companies and from unrealized gains and losses on passive foreign investment companies. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $83,090 to increase undistributed net investment income, $1 to increase paid-in-capital and $83,091 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $6,075,977 Unrealized depreciation (1,092,733) Net unrealized appreciation 4,983,244 Undistributed ordinary income 225,503 Capital loss carryforward (5,893,018) Cost for federal income tax purposes $37,940,783 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. 44     Emerging Markets Equity Fund The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI Emerging Markets Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.922% of the fund’s average net assets before a decrease of $17,764 (0.046% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $144,429 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Emerging Markets Equity Fund     45 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $58,095 ClassB 4,618 ClassC 5,580 ClassM 1,024 ClassR 884 ClassY 15,099 Total $85,300 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $116 under the expense offset arrangements and by $12,213 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $24, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $66,325 ClassB 21,033 ClassC 25,524 ClassM 3,506 ClassR 2,044 Total $118,432 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $10,023 and $60 from the sale of classA and classM shares, respectively, and received $3,280 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $52 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $47,744,478 and $47,176,043, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 46     Emerging Markets Equity Fund Written option transactions during the reporting period are summarized as follows: Written option contract amounts Written option premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 670,965 263,658 Options exercised — — Options expired (71,928) (75,176) Options closed (62,705) (23,868) Written options outstanding at the end of the reporting period $536,332 $164,614 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/14 Year ended 8/31/13 ClassA Shares Amount Shares Amount Shares sold 660,941 $6,678,423 1,144,173 $10,894,653 Shares issued in connection with reinvestment of distributions 10,124 99,822 11,127 107,156 671,065 6,778,245 1,155,300 11,001,809 Shares repurchased (681,416) (6,809,904) (1,176,045) (11,205,365) Net decrease (10,351) $(31,659) (20,745) $(203,556) Year ended 8/31/14 Year ended 8/31/13 ClassB Shares Amount Shares Amount Shares sold 41,762 $408,049 66,298 $609,547 Shares issued in connection with reinvestment of distributions — 41,762 408,049 66,298 609,547 Shares repurchased (89,846) (864,719) (73,641) (677,498) Net decrease (48,084) $(456,670) (7,343) $(67,951) Year ended 8/31/14 Year ended 8/31/13 ClassC Shares Amount Shares Amount Shares sold 78,111 $758,935 97,340 $906,383 Shares issued in connection with reinvestment of distributions — 78,111 758,935 97,340 906,383 Shares repurchased (56,084) (535,619) (76,690) (708,786) Net increase 22,027 $223,316 20,650 $197,597 Emerging Markets Equity Fund     47 Year ended 8/31/14 Year ended 8/31/13 ClassM Shares Amount Shares Amount Shares sold 4,770 $46,725 9,142 $87,266 Shares issued in connection with reinvestment of distributions — — 16 149 4,770 46,725 9,158 87,415 Shares repurchased (10,424) (101,288) (8,656) (81,952) Net increase (decrease) (5,654) $(54,563) 502 $5,463 Year ended 8/31/14 Year ended 8/31/13 ClassR Shares Amount Shares Amount Shares sold 33,176 $339,677 15,637 $148,581 Shares issued in connection with reinvestment of distributions 61 594 79 755 33,237 340,271 15,716 149,336 Shares repurchased (8,904) (92,630) (4,989) (46,724) Net increase 24,333 $247,641 10,727 $102,612 Year ended 8/31/14 Year ended 8/31/13 ClassY Shares Amount Shares Amount Shares sold 500,932 $5,076,640 533,501 $5,042,016 Shares issued in connection with reinvestment of distributions 3,308 32,916 3,783 36,735 504,240 5,109,556 537,284 5,078,751 Shares repurchased (341,314) (3,486,651) (392,496) (3,731,007) Net increase 162,926 $1,622,905 144,788 $1,347,744 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $537,313 $21,150,360 $20,724,635 $555 $963,038 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 48     Emerging Markets Equity Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $140,000 Purchased futures contract option contracts (contract amount) $— * Written equity option contracts (contract amount) (Note 3) $150,000 Written futures contract option contracts (contract amount) (Note 3) $— * Warrants (number of warrants) 2,500,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Statement of assets and liabilities location Fair value Statement of assets and liabilities location Fair value Equity contracts Investments $1,349,498 Payables $48,183 Total $1,349,498 $48,183 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Options Total Equity contracts $39,511 $51,139 $90,650 Total $39,511 $51,139 $90,650 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Options Total Equity contracts $174,280 $(81,447) $92,833 Total $174,280 $(81,447) $92,833 Emerging Markets Equity Fund     49 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. UBS AG Total Assets: Purchased options**# $19,515 $11,265 $30,780 Total Assets $19,515 $11,265 $30,780 Liabilities: Written options# $8,203 $39,980 $48,183 Total Liabilities $8,203 $39,980 $48,183 Total Financial and Derivative Net Assets $11,312 $(28,715) $(17,403) Total collateral received (pledged)†## $— $— Net amount $11,312 $(28,715) ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 50     Emerging Markets Equity Fund Federal tax information (Unaudited) For the reporting period, interest and dividends from foreign countries were $852,175 or $0.21 per share (for all classes of shares). Taxes paid to foreign countries were $102,114 or $0.03 per share (for all classes of shares). For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. Emerging Markets Equity Fund     51 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 2,057,714 33,908 125,855 863,539 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votesfor Votesagainst Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. 52     Emerging Markets Equity Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company; UNS Energy Corporation, an Arizona utility; Cody Resources Management, a private company in the energy and ranching businesses Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Emerging Markets Equity Fund     53 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 54     Emerging Markets Equity Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Emerging Markets Equity Fund     55 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 56     Emerging Markets Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Investment Sub-Advisor The Putnam Advisory Company, LLCOne Post Office SquareBoston, MA 02109 Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Emerging Markets Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2014	$47,088	$ — $5,063	$ — August 31, 2013	$45,734	$ — $4,963	$ — For the fiscal years ended August 31, 2014 and August 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,063 and $4,963 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
